Prohibition. The petitioners recovered a money judgment in a justice's court for $82.70. Defendant therein gave notice of appeal to the superior court, and in due time filed the following undertaking: —
"In the Justice's Court of Oakland Township, County of Alameda, State of California.
"George Edwards, Noel Stone and John Kleis, "Plaintiffs, vs. "F.E. Miller, "Defendant.
"Know all men by these presents that we, F.E. Miller, principal and J. Russo and B. Ciancuarulo sureties, are held and firmly bound unto George Edwards, Noel Stone and John Kleis, in the sum of one hundred  sixty-five  40/100 dollars, lawful money of the United States of America, being double the amount of the judgment and cost mentioned herein, to be paid to the said George Edwards, Noel Stone and John Kleis, their executors, administrators, or assigns, for which payment, well and truly to be made, we bind ourselves, our and each of our heirs, executors, and administrators, jointly and severally, firmly by these presents.
"Signed with our hands, sealed and dated this 2nd day of November, 1909.
"The condition of the above undertaking is such, that whereas the said Edwards, Noel Stone and John Kleis obtained a judgment against the said F.E. Miller, before James G. Quinn, justice of the peace of Oakland Township, in and for the county of Alameda, state of California, on the 25th day of October, 1909, for $73.20, principal sum, and for $9.50/100 dollars costs; and whereas the above bounden F.E. Miller is desirous of appealing from the decision of said justice to the *Page 712 
superior court in and for the county of Alameda, and a stay of proceedings is claimed. Now, if the above-bounden shall well and truly pay or cause to be paid, the amount of the said judgment and all costs, and obey any order the said superior court may make therein, if the said appeal be withdrawn or dismissed, or pay the amount of any judgment and all the costs that may be recovered against the said appellant in the said superior court, and obey any order the said court may make therein, then this obligation to be null and void; otherwise to remain in full force and virtue.
"F.E. MILLER, "J. RUSSO, "B. CIANCIARULO."
The petitioners moved to dismiss the appeal upon the ground that this undertaking was insufficient to comply with the requirements of section 978 of the Code of Civil Procedure, as construed in McConky v. Superior Court, 56 Cal. 83. The motion to dismiss was granted, but subsequently, on motion of the appellant, that order was vacated, and the appeal placed upon the calendar of the superior court, wherein it will be heard and determined unless a writ of prohibition is granted.
Petitioners base their application for the writ upon two grounds: —
First. That the order of dismissal was a final disposition of the cause — divesting the superior court of any power to revive it or resume any jurisdiction over it, and this notwithstanding its jurisdiction at the time of the order of dismissal may have been clear and indisputable.
Second. That by reason of the defects of the undertaking, the superior court never acquired jurisdiction of the appeal.
As to the first objection it need only be said that when according to the uncontroverted facts it appears that an appeal to the superior court has been duly perfected and diligently prosecuted, a dismissal of such appeal is in effect nothing more nor less than an attempted abdication of a jurisdiction which the court is bound in every proper case to exercise. It is, in other words, a refusal to decide a cause which it is the plain statutory duty of the court to decide, the remedy for which dereliction is the writ of mandate. But if in such case the superior court discovers its mistake, it is not bound to wait for a peremptory writ of mandate, commanding it to do what it is *Page 713 
its duty to do — what, indeed, it could not otherwise be commanded to do. Evidently in this case the judge of the superior court concluded that he had refused to exercise his jurisdiction in a proper case, and that the order of dismissal was a nullity. If he was right on the first point we have no doubt of the correctness of his conclusion as to the nullity of the order, and the only question left for consideration is the sufficiency of the undertaking to give the superior court jurisdiction of the appeal.
The latest decision of this court upon that point (Jones v.Superior Court, 151 Cal. 589, [91 P. 505]), is a conclusive affirmance of the sufficiency of the undertaking under section 978 of the Code of Civil Procedure. It may be doubted whether the decision in that case successfully distinguishes the case ofMcConky v. Superior Court, 56 Cal. 83, in which section 978 appears to have been differently construed, but if that case was not distinguishable it was certainly overruled, — and I have no doubt properly overruled — for the construction there given to section 978 was only reached by disregarding the express terms of the statute, i.e., by the substitution of the word "or" for "and" with the effect of requiring two undertakings each containing the same condition, where one was amply sufficient for every conceivable purpose — and that in a class of actions where simplicity of procedure and economy are a most importantdesideratum.
The decisions in Duffy v. Greenebaum, 72 Cal. 157, [12 P. 74, 13 P. 323], and Duncan v. Times-Mirror Co., 109 Cal. 602, [42 P. 147], and in other cases involving the sufficiency of undertakings on appeal to this court, are not in point. The sufficiency of such undertakings depended upon compliance with the provisions of section 940 et seq. of the Code of Civil Procedure, which in express terms required, at the date of those decisions, a separate undertaking on appeal, and they simply followed the law as it was written; whereas, in McConky v.Superior Court, section 978 of the Code of Civil Procedure, which by its terms required but one bond, was held — if such was the decision — to require two — an unnecessary, and in its results a mischievous construction. By the more recent decisions of this court (Jones v. Superior Court, 151 Cal. 589, [91 P. 505], Laws
v. Trout, 147 Cal. 172, [81 P. 401], and Swem v. Monroe,148 Cal. 741, 83 P. 1074]) it is settled that an undertaking *Page 714 
in not less than one hundred dollars, or a deposit of that amount, will support an appeal from a justice's court to the superior court, and that when a judgment for money equals or exceeds the sum of fifty dollars, an undertaking in double the amount of the judgment will equally support the appeal — notwithstanding a recital that a stay of proceedings is desired. Whether it will also operate as a stay-bond in that case has not been expressly held, but that seems to be the logical result of what has been decided.
The writ of prohibition is denied.
                      SPECIAL CONCURRENCE.
We concur in the order denying a writ, on the ground that the bond is sufficient to confer jurisdiction on the superior court. The undertaking is in more than the sum of one hundred dollars, and is conditioned for the payment of the costs on the appeal. It thus contains all that is required by section 978 of the Code of Civil Procedure, to make the appeal effectual. Its validity as an appeal-bond is not destroyed by the fact that it also purports to be given to stay execution. (Ward v. Superior Court, 58 Cal. 519;Jones v. Superior Court, 151 Cal. 589, [91 P. 505].) Whether or not it is effectual to operate as a stay-bond is not here involved. We express no opinion on this point, nor do we think it necessary for the decision of this case to question the correctness of McConkey v. Superior Court, 56 Cal. 83.
SLOSS, J. LORIGAN, J. ANGELLOTTI, J. SHAW, J. MELVIN, J. HENSHAW, J.
                     [Filed April 29, 1911.]